DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 10/5/18. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0118934 application as required by 37 CFR 1.55.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  If Applicant fails to provide a sufficiently descriptive title, Examiner will do so upon allowance of the claims.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 9, 10, and 13 recite the limitation “grill pattern image”.  This appears to be a non-standard use of the phrase “grill”.  Applicant’s specification fails to adequately define what is meant by a “grill pattern image”.  The terminology is unclear and the scope of the claimed subject matter cannot be determined by one of ordinary skill in the art.  Thus, claims 9, 10, and 13 are indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, 12, 14, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yata et al. (US 2016/0163249).

Regarding claim 1, Yata discloses an image display apparatus comprising: a display panel comprising a plurality of pixels (abstract, figs. 1-4, ¶ 46-54);
	and a controller configured to control the display panel (fig. 1, ¶ 46-54, image processing circuit 20),
	wherein the plurality of pixels comprises luminance pixels including subpixels of multiple colors and color pixels including subpixels of multiple colors (figs. 1-4, ¶ 46-54, luminance pixels 31B, color pixels 31A),
	and wherein the luminance pixels output light with luminance higher than luminance of the color pixels and the color pixels output light with color purity higher than color purity of the luminance pixels (figs. 1-4, ¶ 46-54, luminance pixels 31B have higher luminance, color pixels 31A have wider color gamut; see also fig. 7, ¶ 60-67).

	Regarding claim 2, Yata discloses wherein the controller is configured to: separate an input image into luminance pixel data for displaying the image via the luminance pixels and color pixel data for displaying the image via the color pixels (figs. 14-17, ¶ 60-67, ¶ 76-96);
	and output at least one of the luminance pixel data or the color pixel data (figs. 14-17, ¶ 60-67, ¶ 76-96).

	Regarding claim 3, Yata discloses wherein the controller is further configured to: change luminance of the luminance pixel data or luminance of the color pixel data to be different from luminance of the input image (figs. 14-17, ¶ 60-67, ¶ 76-96; see also figs. 23-26);


	Regarding claim 4, Yata discloses wherein the controller is further configured to set a luminance variable gain for the luminance pixel data and a luminance variable gain for the color pixel data to be different from each other (figs. 14-17, ¶ 60-67, ¶ 76-96; see also figs. 23-26).

	Regarding claim 5, Yata discloses wherein the display panel includes an organic light emitting panel (figs. 1-4, ¶ 46-54),
	and wherein the controller is configured to: calculate an Average Picture Level (APL) of the input image (¶ 91, color conversion amount adjusted according to average luminance of the input image; see also figs. 14-17, ¶ 60-67, ¶ 76-96; see also figs. 23-26);
	convert a luminance level of the input image into a set luminance level based on the calculated APL (¶ 91, color conversion amount adjusted according to average luminance of the input image; see also figs. 14-17, ¶ 60-67, ¶ 76-96; see also figs. 23-26);
	and output at least one of the luminance pixel data or the color pixel data based on the converted luminance level (figs. 14-17, ¶ 60-67, ¶ 76-96; see also figs. 23-26).



	Regarding claim 7, Yata discloses wherein the controller is further configured to output both the luminance pixel data and the color pixel data based on the color saturation of the area in the input image being higher than the first color saturation threshold (figs. 13-18, ¶ 60-67, ¶ 76-96, saturation ranges disclosed, see e.g., fig. 17; see also figs. 23-26).

	Regarding claim 8, Yata discloses wherein the controller is further configured to output the luminance pixel data and the color pixel data at any area other than an achromatic area of the input image (figs. 13-18, ¶ 60-67, ¶ 76-96, saturation ranges disclosed, see e.g., fig. 17; see also figs. 23-26).

	Regarding claim 11, Yata discloses wherein the display panel comprises a liquid crystal panel (¶ 107),
	and wherein the controller is further configured to perform a subpixel rendering operation with respect to the input image of transferring luminance data to an adjacent color pixel or an adjacent luminance pixel (figs. 14-17, ¶ 60-67, ¶ 76-96; see also figs. 23-26).



	Regarding claim 14, Yata discloses wherein the multiple colors of the luminance pixels and the multiple colors of the color pixels are identical (figs. 1-4, ¶ 46-54).

	Regarding claim 15, Yata discloses wherein the multiple colors of the luminance pixels and color pixels include subpixels of red (R), green (G), and blue (B) colors (figs. 1-4, ¶ 46-54).

	Regarding claim 18, this claim is rejected under the same rationale as claim 1.

	Regarding claim 19, Yata discloses a first color filter disposed above the subpixels of the luminance pixels (figs. 5-6, ¶ 60-63);
	and a second color filter disposed above the subpixels of the color pixels (figs. 5-6, ¶ 60-63),
	wherein a wavelength of light transmitted through the first color filter is greater than a wavelength of light transmitted through the second color filter (figs. 5-6, ¶ 60-63),
	and wherein a light transmittance of the second color filter is greater than a light transmittance of the first color filter (figs. 5-6, ¶ 60-63).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yata in view of Sakaigawa (US 2016/0260401).

	Regarding claim 9, Yata discloses wherein the luminance pixels and the color pixels are arranged in a checkerboard pattern (figs. 8-10, ¶ 68-75).
	Yata fails to disclose wherein the controller is configured to control the display panel to display the input image comprising a grill pattern image having a black area without performing a subpixel rendering operation of transferring luminance data to an adjacent color pixel or an adjacent luminance pixel with respect to the black area.
	Sakaigawa teaches wherein the controller is configured to control the display panel to display the input image comprising a grill pattern image having a black area without performing a subpixel rendering operation of transferring luminance data to an adjacent color pixel or an adjacent luminance pixel with respect to the black area (fig. 
	Yata and Sakaigawa are both directed to display devices with subpixel processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Yata with the device of Sakaigawa since such a modification achieves the predictable result of simplifying processing and provides the displaying of a black pixel column or colors other than black when the color indicated by the input signal is a color that can be output with fewer subpixels (Sakaigawa, ¶ 106).

	Regarding claim 10, Yata discloses wherein the luminance pixels and the color pixels are arranged in a checkerboard pattern (figs. 8-10, ¶ 68-75),
	and wherein the controller is further configured to control the display panel to display the input image based on a variable color gamut (figs. 14-17, ¶ 60-67, ¶ 76-96; see also fig. 7).
	Yata fails to disclose the input image comprising a grill pattern image having a black area.
	Sakaigawa teaches the input image comprising a grill pattern image having a black area (figs. 9-12, ¶ 98-106).

	Regarding claim 13, this claim is rejected under the same rationale as claim 9.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yata in view of Nakanishi et al. (US 2016/0027404).

	Regarding claim 16, Yata fails to disclose wherein the multiple colors of the luminance pixels and the multiple colors of the color pixels are different.
	Nakanishi teaches wherein the multiple colors of the luminance pixels and the multiple colors of the color pixels are different (abstract, figs. 3-12, see ¶ 95-96, ¶ 103-115).
	Yata and Nakanishi are both directed to display devices with subpixel processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Yata with the device of Nakanishi since such a modification provides the number of colors of subpixels to be compatible with high resolution (Nakanishi, ¶ 8).

	Regarding claim 17, Nakanishi further teaches wherein one of the luminance pixels or the color pixels have subpixels of cyan (C), magenta (M), and yellow (Y) colors, and the other of the luminance pixels or the color pixels have subpixels of R, G, B colors (figs. 3-12, see ¶ 95-96, ¶ 103-115).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Ghosh et al. (US 2011/0080442)
Nakagawa et al. (US 2013/0342587)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616.  The examiner can normally be reached on Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626